Membership of Parliament
The 35 Romanian Members will be the voice of the Romanian people, representing their interests in the European Parliament. As President of the European Parliament, I wish our new fellow Members - many of whom we already know from their work to date - every success in the forthcoming 18 months of their mandate.
On this occasion I should also like once again to thank all the members of the Romanian Parliament, who have been observers since September 2005 and Members of the European Parliament since 1 January this year. I thank you for you tireless work and your commitment to European unity.
(Applause)
A total of 13 of the first MEPs were re-elected and I hope that they will assist their new fellow Members in their full and very quick integration into the work of Parliament so that together they contribute to the success of the European unification project for the benefit of their electors.
A list of these Members is published in the Minutes of today's sitting. Once again, a very warm welcome to our fellow Members from Romania.